                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

MICHELLE RIOS                                                        CIVIL ACTION

VERSUS

GRIFOLS BIOMAT USA                                                   NO. 18-814-JWD-RLB


                                             NOTICE

       Please take notice that the attached Magistrate Judge’s Report has been filed with the
Clerk of the United States District Court.

        In accordance with 28 U.S.C. § 636(b)(1), you have fourteen (14) days after being served
with the attached Report to file written objections to the proposed findings of fact, conclusions of
law and recommendations therein. Failure to file written objections to the proposed findings,
conclusions, and recommendations within 14 days after being served will bar you, except upon
grounds of plain error, from attacking on appeal the unobjected-to proposed factual findings and
legal conclusions of the Magistrate Judge which have been accepted by the District Court.

    ABSOLUTELY NO EXTENSION OF TIME SHALL BE GRANTED TO FILE
WRITTEN OBJECTIONS TO THE MAGISTRATE JUDGE’S REPORT.


       Signed in Baton Rouge, Louisiana, on August 29, 2019.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
                                   UNITED STATES DISTRICT COURT

                                    MIDDLE DISTRICT OF LOUISIANA

MICHELLE RIOS                                                                      CIVIL ACTION

VERSUS

GRIFOLS BIOMAT USA                                                                 NO. 18-814-JWD-RLB

                  MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

           Before the Court is Defendant’s Rule 12(b)(6) Motion to Dismiss. (R. Doc. 12). The

motion is opposed. (R. Doc. 20). Defendant filed a Reply. (R. Doc. 22).

I.         Background

           Michelle Rios (“Plaintiff”), who is proceeding pro se, commenced this civil rights action

on August 31, 2018 naming as the sole defendant her employer, Grifols Biomat USA

(“Defendant”).1 It appears that Plaintiff is seeking relief under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), the Americans with Disabilities Act, 42 U.S.C.

§§ 12102 et seq. (“ADA”), and the Louisiana Employment Discrimination Law, La. R.S. 23:301

et seq. (“LEDL”).

           On the form complaint, Plaintiff alleges that she was purposely discriminated against by

her employer. (R. Doc. 1). Plaintiff alleges that her assistant manager, Janell Mitchell, would not

modify her work schedule to accommodate an unidentified “medical condition” and her “school

schedule.” (R. Doc. 1 at 3). Plaintiff alleges that her requested schedule, which appears to be

based on her school schedule, was not accommodated because she “might get sick or have a flare

up.” (R. Doc. 1 at 2). Plaintiff alleges that she was discriminated against “with malicious intent”

and forced to choose between “school or work.” (R. Doc. 1 at 3). Plaintiff alleges that while her



1
    Defendant asserts that its correct corporate name is Biomat USA, Inc. (R. Doc. 22 at 1).

                                                            1
co-employees have less years of employment than she does, they appear to have their schedules

accommodated. (R. Doc. 1 at 3). Plaintiff identifies her co-employees as African American, but

does not raise any allegations that she was discriminated against based on her own race, which

she does not identify. (R. Doc. 1 at 3).

       On November 21, 2018, Defendant filed the instant motion to dismiss for failure to state

a claim upon which relief can be granted. (R. Doc. 12).

       While not in the Complaint, Plaintiff makes additional factual assertions in a filed status

report. (R. Doc. 18). Among other things, Plaintiff states that she has “a chronic illness known

as ulcerative colitis for which [she] was on FMLA for the week of August 21, 2017,” that she

“had a flare up and was out most of the week,” and that she has a “religious accommodation”

authorized by Defendant. (R. Doc. 18 at 1).

II.    Arguments of the Parties

       Defendant seeks dismissal of Plaintiff’s claims on the basis that she “fails to adequately

plead sufficient facts to establish plausible claims for discrimination (including a failure to

provide a reasonable accommodation) under the ADA and LEDL” and instead “simply makes

vague, conclusory and confusion allegations and assertions, all relating to her purported class

and/or school schedule.” (R. Doc. 12-1 at 2). More specifically, Defendant asserts that Plaintiff

has failed to adequately plead that she was disabled, entitled to a reasonable accommodation, or

denied a reasonable accommodation. (R. Doc. 12-1 at 4-9).

       In opposition, Plaintiff asserts that she was discriminated against based on her disability,

her disability was not accommodated, and that she was retaliated against for filing the instant

action. (R. Doc. 20 at 2). Plaintiff also submits documents with her opposition, including certain

medical records and forms submitted to the Louisiana Commission on Human Rights and the



                                                  2
U.S. Equal Employment Opportunity Commission. (R. Doc. 20-1). The foregoing forms include

claims of discrimination based on race (African-American/Hispanic), disability, and retaliation.

        In reply, Defendant argues that Plaintiff fails to establish in her opposition that she

suffered from a purported disability and that she was unlawfully denied a reasonable

accommodation. (R. Doc. 22 at 1-3). Defendant further argues that Plaintiff cannot use her

opposition to expand the scope of the allegations in the Complaint. (R. Doc. 22 at 3-4).

III.    Law and Analysis

        A.      Legal Standards

        A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against the legal

standard set forth in Rule 8, which requires “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to survive a Rule 12(b)(6)

motion, a pleading’s language, on its face, must demonstrate that there exists plausibility for

entitlement to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). “Determining

whether a complaint states a plausible claim for relief [is] . . . a context-specific task that requires

the reviewing court to draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556

U.S. 662, 679 (2009). In determining whether it is plausible that a pleader is entitled to relief, a

court does not assume the truth of conclusory statements, but rather looks for facts which support

the elements of the pleader’s claim. Twombly, 550 U.S. at 557. Factual assertions are presumed

to be true, but “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action” alone are not enough to withstand a 12(b)(6) motion. Iqbal, 556 U.S. at 678.

        Pro se pleadings are to be held “to less stringent standards than formal pleadings drafted

by lawyers.” See Haines v. Kerner, 404 U.S. 519, 520 (1972); see also SEC v. AMX, Int'l, Inc., 7

F.3d 71, 75 (5th Cir. 1993) (recognizing the established rule that this court “must construe [a pro



                                                   3
se plaintiff’s] allegations and briefs more permissively”). Furthermore, in most circumstances, a

court should allow a plaintiff at least one chance to amend the complaint under Rule 15(a) before

dismissing the action with prejudice. See Great Plains Trust Co. v. Morgan Stanley Dean Witter

& Co., 313 F.3d 305, 329 (5th Cir. 2002) (plaintiffs generally given one chance to amend before

dismissal unless “it is clear that the defects are incurable”). However, a court should deny leave

to submit futile amendments that are “insufficient to state a claim.” Jamieson v Shaw, 772 F.2d

1205, 1209 (5th Cir. 1985).

        B.     Dismissal of Plaintiff’s Claims

        Even when held to less stringent standards in light of Plaintiff’s pro se status, the

allegations in the Complaint fail to meet the pleading standards of Rule 8(a) of the Federal Rules

of Civil Procedure. Plaintiff has not raised any factual allegations supporting a claim for

discrimination or retaliation under Title VII or the LEDL. To the extent Plaintiff is seeking relief

under the ADA and the LEDL with respect to her alleged disability, Plaintiff has failed to

adequately plead that she was disabled, entitled to a reasonable accommodation, or denied a

reasonable accommodation.

               1.      Title VII Claims

        Title VII makes it unlawful for an employer to “discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Title VII

also makes it unlawful for an employer to retaliate against an individual for opposing

discrimination or otherwise participating in activity protected by the statute. 42 U.S.C. § 2000e-

3(a).




                                                  4
       The Complaint raises no allegations that Plaintiff was discriminated against based upon

her race, color, religion, sex, or national origin. Plaintiff has also not alleged any facts in support

of a claim that her employer retaliated against her in light of any activity related to a

discrimination claim under Title VII. Furthermore, Plaintiff does allege that other employees

were treated differently when it came to the scheduling of work hours. Accordingly, Plaintiff

has failed to state a claim under Title VII upon which relief can be granted.

               2.      ADA Claims

       The ADA prohibits discrimination against “a qualified individual on the basis of

disability in regard to job application procedures, the hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a). A plaintiff is a “qualified individual” under the ADA if he

or she is one “who, with or without reasonable accommodation, can perform the essential

functions of the employment position that such individual holds or desires.” 42 U.S.C. §

12111(8).

        “To prevail on a claim of discrimination based on failure to accommodate a disability,

the plaintiff must show that (1) the employer is covered by the statute; (2) she is an individual

with a disability; (3) she can perform the essential functions of the job with or without reasonable

accommodation; and (4) the employer had notice of the disability and failed to provide

accommodation.” Blackard v. Livingston Par. Sewer Dist., No. 12-704, 2014 WL 199629, at *5

(M.D. La. Jan. 15, 2014) (citing Mzyk v. North East lndep. Sch. Dist., 397 F. App’x 13, 16 n. 3

(5th Cir. 2010) (citations omitted)).

       Under the ADA, the “term ‘disability means, with respect to an individual -- (A) a

physical or mental impairment that substantially limits one or more major life activities of such



                                                   5
individual; (B) a record of such an impairment; or (C) being regarded as having such an

impairment . . . .” 42 U.S.C. § 12102(1).

        “Essential functions” are “the fundamental job duties of the employment position the

individual with a disability holds or desires” and “does not include the marginal functions of the

position.” 29 C.F.R. § 1630.2(n)(1). In other words, essential functions are those “basic” to the

job. See Myers v. Hose, 50 F.3d 278, 282 (4th Cir. 1995) (essential function of a “bus driver is to

operate his motor vehicle in a timely, responsible fashion”). Evidence of whether a function is

essential includes, but is not limited, to (1) the employer’s judgment as to which functions are

essential; (2) written job descriptions; (3) the amount of time spent on the job performing the

function; (4) the consequences of not requiring the person to perform the function; and (5) the

current experience of holders of similar jobs. See 29 C.F.R. § 1630.2(n)(3).

       The ADA requires employers to make “[m]odifications or adjustments to the work

environment, or to the manner or circumstances under which the position held or desired is

customarily performed, that enable a qualified individual with a disability to perform the

essential functions of that position.” 29 C.F.R. § 1630.2(o)(1)(ii). “The ADA does not [,

however,] require an employer to relieve an employee of any essential functions of his or her job

. . . reassign existing employees to perform those jobs, or hire new employees to do so.” Burch v.

City of Nacogdoches, 174 F.3d 615, 621 (5th Cir. 1999) (holding employer was not required to

accommodate firefighter who could not fight fires); see also Barber v. Nabors Drilling U.S.A.,

Inc., 130 F.3d 702, 709 (5th Cir. 1997) (“We cannot say that [an employee] can perform the

essential functions of the job with reasonable accommodation, if the only successful

accommodation is for [the employee] not to perform those essential functions.”). “As a matter of

law, it is an unreasonable accommodation for the employer to have to exempt the employee from



                                                 6
performance of an essential function of the job.” Jones v. Kerrville State Hosp., 142 F.3d 263,

265 (5th Cir. 1998) (citing Barber, 130 F.3d at 709). “For the accommodation of a reassignment

to be reasonable, it is clear that a position must first exist and be vacant.” Silva v. City of

Hidalgo, Tex., 575 F. App’x. 419, 423 (5th Cir. 2014) (quoting Foreman v. Babcock & Wilcox

Co., 117 F.3d 800, 810 (5th Cir. 1997)).

         Defendant argues that Plaintiff has not alleged with sufficient facts that she suffers from a

disability as defined by the ADA. The Court agrees that Plaintiff fails to set forth sufficient facts

in the Complaint to establish that she is an individual with a disability as defined by 42 U.S.C. §

12102(1). The Complaint offers vague statements with respect to Plaintiff’s “medical illness”

and “medical condition” without any specific allegations explaining the nature of the medical

illness or condition or how it substantially limited one or more of Plaintiff’s major life activities.

At most, Plaintiff alleges, in conclusory fashion, that her medical illness or condition “affects

[her] everyday life and involved a “flare up” without alleging any specific facts with respect to

the alleged disability. (R. Doc. 1 at 2-3). Only in argument does Plaintiff offer that she suffers

from “a chronic illness known as ulcerative colitis” that resulted in “a flare up” at the time she

took FMLA leave. (R. Doc. 18 at 1). In the absence of any specific allegations in the actual

pleadings establishing a plausible claim that Plaintiff has a disability covered by the ADA,

however, Plaintiff’s claim must be dismissed. See Lawson v. CertainTeed Corp., No. 16-0238,

2017 WL 66579 (W.D. La. Jan. 4, 2017) (dismissing with prejudice plaintiff’s ADA claim where

no factually allegations remotely suggested that the plaintiff had a disability within the meaning

of the ADA). Plaintiff does not allege that she has ulcerative colitis or describe the

consequences of this medical condition in the Complaint.2


2
 Whether ulcerative colitis constitutes a disability would depend upon whether the condition substantially limited
one or more of Plaintiff’s major life activities. See E.E.O.C. v. SFAILA, LLC, 666 F. Supp. 2d 637, 647-648 (E.D.

                                                         7
         Defendant also asserts that Plaintiff has not alleged with sufficient facts that she was

entitled to, and denied, a reasonable accommodation. In addition to failing to set forth sufficient

facts in the Complaint with respect to her alleged disability, Plaintiff fails to set forth sufficient

facts to raise a plausible claim that her employer had notice of the disability and failed to provide

accommodations in light of the disability. Plaintiff appears to allege that she requested an

“accommodation” in her work schedule in light of a conflict with her school schedule and an

unidentified illness or condition that may result in a flareup. Plaintiff alleges that she was placed

on an evening/closing shift because she might “call in” and her manager decided that such a shift

would be easier to cover if Plaintiff could not work the shift. Plaintiff’s statement that she felt

her employer was “forcing [her] to make a choice between school or work” suggests that the

concern with working the evening/closing shift pertains solely to a conflict with her school

schedule. At any rate, having failed to identify the nature of her alleged disability, Plaintiff has

failed to raise a plausible claim that she notified her employer of any disability and that her

employer failed to provide reasonable accommodations with respect to that disability.

                  3.       LEDL Claims

         Plaintiff’s sole reference to the LEDL is a citation to the statute providing its title, La.

R.S. 23:301. (R. Doc. 1 at 1). It appears that Plaintiff is seeking to maintain the same

discrimination and retaliation claims as discussed above under the LEDL.

         The LEDL is “substantively similar” to Title VII, and the outcome of “statutory

discrimination and retaliation claims “will be the same under the federal and state statutes.”

McCoy v. City of Shreveport, 492 F.3d 551, 556 n. 4 (5th Cir. 2007). Accordingly, to the extent



La. 2009) (genuine issue of material fact whether Plaintiff’s ulcerative colitis substantially limited her ability to
eliminate waste, a recognized major life activity). As stated above, Plaintiff does not allege that she suffers from
ulcerative colitis in the Complaint or allege how that illness substantially limits one or more of her major life
activities.

                                                           8
Plaintiff seeks recovery under the LEDL for the same claims as raised under Title VII, those

claims are subject to dismissal.

       Similarly, “[t]he ADA and LEDL provide similar rights and remedies, such that

Louisiana courts routinely reference federal ADA jurisprudence when considering LEDL

claims.” Scott v. Turner Indus. Grp., LLC, No. 9-872, 2011 WL 5023840, *4 (M.D. La. Oct. 19,

2011). Accordingly, to the extent Plaintiff seeks recovery under the LEDL for the same claims

as raised under the ADA, those claims are subject to dismissal.

       C.      Leave to Amend

       Despite the shortcomings outlined above, courts are encouraged to grant leave to amend

the complaint once to cure such deficiencies before dismissing a lawsuit with prejudice. See Hart

v. Bayer Corp., 199 F.3d 239, 248 n.6 (5th Cir. 2000) (“Although a court may dismiss [a

deficient] claim, it should not do so without granting leave to amend, unless the defect is simply

incurable or the plaintiff has failed to plead with particularity after being afforded repeated

opportunities to do so.”). Given the record, and Plaintiff’s pro se status, the Court finds it

appropriate to grant Plaintiff leave to file an amended complaint should she wish to cure the

foregoing deficiencies.

IV.    Conclusion

       For the foregoing reasons,

       IT IS RECOMMENDED that Defendant’s Rule 12(b)(6) Motion to Dismiss (R. Doc.

12) be GRANTED, and the claims of Plaintiff against Grifols Biomat USA be DISMISSED

WITHOUT PREJUDICE.

       IT IS FURTHER RECOMMENDED that Plaintiff be ordered to file an amended

complaint within 21 days of the Court’s ruling to the extent Plaintiff wishes to cure the



                                                  9
deficiencies outlined above. Should Plaintiff decline to file an amended complaint, her claims

should be dismissed with prejudice.

       IT IS FURTHER RECOMMENDED that Grifols Biomat USA be replaced by Biomat

USA, Inc. as a defendant in this action, and that the Clerk of Court be directed to reflect this

change on the docket sheet.

       Signed in Baton Rouge, Louisiana, on August 29, 2019.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE




                                                 10
